Citation Nr: 9906193	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to October 
1946.  He died on January [redacted], 1979.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the appellant's claim for 
service connection for the cause of the veteran's death as 
not well grounded.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on January [redacted], 1979; the immediate cause of his death 
was carcinoma of the lung.

2.  At the time of the veteran's death, service connection 
was in effect for a gunshot wound of the left lower chest, 
with a retained missile, evaluated as 20 percent disabling. 

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and a service-connected 
disability.

4.  There is no competent medical evidence both that nicotine 
dependence caused or contributed to the veteran's death and 
that a link exists between such nicotine dependence and 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the 
appellant applied for service connection for the cause of the 
veteran's death in February 1979, and the RO denied this 
claim in an April 1979 rating decision.  The Board also 
notes, however, that the appellant submitted a release form 
in December 1979, and she noted on this form that she was 
authorizing the release of hospital records of the veteran 
"to process possible claim for service[-]connected death."  
The Board finds that this statement could reasonably be 
construed as a timely Notice of Disagreement of the April 
1979 rating decision, but the RO did not issue a Statement of 
the Case in response to this submission from the appellant.  
As such, the appellant did not have an opportunity to 
complete an appeal of the adverse April 1979 rating decision, 
and the Board thus finds that the April 1979 rating decision 
is not a final decision.  See 38 U.S.C.A. § 7105(c) (West 
1991); see also 38 C.F.R. §§ 19.26, 19.30 (1998).  Therefore, 
the Board will consider the appellant's claim on a de novo 
basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Additionally, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may also 
be granted for a disability which is proximately due to, or 
the result of, a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (1998).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

During an October 1997 VA hearing, the appellant and her 
daughter asserted that the veteran began smoking cigarettes 
in service and that this smoking resulted in his death.  In 
order to have a well grounded claim, the appellant must 
present competent medical evidence both that nicotine 
dependence caused or contributed to the veteran's death and 
that a links exists between such nicotine dependence and 
service.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

In this case, the veteran died on January [redacted], 1979.  
His Certificate of Death lists carcinoma of the lung as the 
immediate cause of death.  At the time of the veteran's 
death, service connection was in effect for a gunshot wound 
of the left lower chest, with a retained missile, evaluated 
as 20 percent disabling.  

The record shows that in December 1976, the veteran was 
treated for a lesion in the right lower lobe at Mercy 
Hospital in Des Moines.  Later that month, he was treated at 
the Iowa Methodist Medical Center in Des Moines for chest 
pain.  A long history of smoking was noted.  The veteran 
underwent a bronchoscopy and a right scalene node biopsy, 
which revealed metastatic adenocarcinoma of the right lung.  
This was found to be inoperable because of the veteran's 
positive supraclavicular lymph node.  He was referred for 
radiation therapy.  Subsequent records from this facility, 
dated from December 1978 to January 1979, also indicate that 
the veteran was diagnosed with inoperable bronchogenic 
carcinoma in the right lung in December 1976.  He died as a 
result of lung cancer on January [redacted], 1979.

In a November 1999 statement, a physician associated with the 
appellant's representative indicated that the veteran began 
smoking during service and continued to do so up until his 
death.  This physician opined that the veteran's lung cancer 
was more likely than not caused by his use of tobacco 
products.  However, a medical opinion merely linking the 
veteran's death to smoking is insufficient to make the 
appellant's claim well grounded.  See VAOPGCPREC 19-97.  The 
record contains no competent medical evidence that the 
veteran suffered from nicotine dependence.  See Grottveit, 
5 Vet. App. at 93 (lay testimony cannot provide competent 
medical evidence as to medical etiology or medical diagnosis 
because lay persons are not competent to offer medical 
opinions); Espiritu, 2 Vet.App. at 494.  Furthermore, even if 
nicotine dependence was not an element of the claim, the 
appellant would still be required to submit competent medical 
evidence of a link between the veteran's death and his 
smoking in service.  The medical opinion submitted by the 
appellant's representative does not differentiate between the 
veteran's history of smoking during his nearly two years in 
service and his history of thirty or more years of smoking 
after service.  Therefore, this opinion does not provide a 
link between the veteran's death and his smoking in service.   

Additionally, there is no competent medical evidence of a 
nexus between the cause of the veteran's death and his 
service-connected chest wound, and there is no competent 
medical evidence showing that the veteran incurred lung 
cancer within one year following service.

In short, the Board must deny the appellant's claim for 
service connection for the cause of the veteran's death as 
not well grounded.  See Tirpak, 2 Vet. App. at 611.  As the 
appellant's claim is not well grounded, the VA has no further 
duty to assist her in developing the record to support this 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

Finally, during her October 1997 hearing, the appellant 
reported that the veteran sought private medical treatment 
during the 1950's and 1960's for respiratory problems.  The 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the appellant of the evidence needed to complete her 
application when the VA is aware of the existence of relevant 
evidence.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  Essentially, the appellant needs competent 
medical evidence both that nicotine dependence caused or 
contributed to the veteran's death and that a link exists 
between such nicotine dependence and service.  Alternatively, 
the appellant needs competent medical evidence of a nexus 
between the cause of the veteran's death and service or a 
service-connected disability. 


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

